DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 10/13/2021 to claims 37, 40-44 and 50-51 have been entered. Claims 1-36, 45-49 and 52-69 have been canceled. Claims 70-72 have been added. Claims 37-44, 50-51 and 70-72 remain pending, of which claims 37-44 and 70-72 are being considered on their merits. Claims 50-51 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group VII, drawn to a method of preparing a population of cells, and the species of “skeletal myogenic progenitors” (claim 37), Y27632 (claim 40) and SB431542 (claim 42) in the reply filed on 2/28/2021 stands.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14255789, 14951354 and 15201292, each fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the prior filed applications contemplate treatment with Givinostat which is required by independent claim 37. There is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors comprising contacting hiPSCs with an effective amount of Givinostat. Additionally, there is no support or disclosure in any of the prior filed applications for methods of producing skeletal myogenic progenitors comprising contacting hiPSCs with Y27632 or SB431542. Therefore the effective filing date for claims 37-44 is 1/26/2018, the date of the filing of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-44 and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 37 and 43-44, and dependent claims 70-72, recite limitations of a “control” to which the level of expression of specific factors in the cells made by the method are compared to. The independent claims define the control as a “population of non-treated skeletal myogenic progenitor cells”. This raises several issues. First, the only control cells used in the specification are an untreated induced pluripotent stem cells and the specification is completely silent as to a control population of non-treated skeletal myogenic progenitor cells. Second, the skeletal myogenic progenitor cells are not defined in the specification or in the literature as having any specific expression pattern. Indeed, there are various types of progenitor and stem cells that could be considered “skeletal myogenic progenitor cells” and each type of progenitor cell is likely to have different expression levels of myogenic genes. Therefore the control level to which the expression is measured is not described in the specification. These claims lack written description and do not have support within the specification. 
Independent claims 37 and 43-44, limit to the cell being “non-transfected”. There is no support for this limitation in the specification as the specification is completely silent as to cells being “non-transfected”. Furthermore, the induced pluripotent stem cells used in the examples in the specification are identified as “Human Induced Pluripotent Stem (iPS) Cells (ATCC.RTM. ACS-1021.TM.)” (see Example 1). ACS-1021 cells are made by reprogramming by the expression of OCT4, SOX2, KLF4 and MYC gene sequences using sendai viral transduction (see ATCC; reference U). Therefore the only cells used in the specification have been transfected. Therefore these claims lack written description and do not have support within the specification. 





(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-44 and 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 37 and 43-44, and dependent claims 70-72, recite limitations of a “control” to which the level of expression of specific factors in the cells made by the method are compared to. The independent claims define the control as a “population of non-treated skeletal myogenic progenitor cells”. The skeletal myogenic progenitor cells are not defined in the specification or in the literature as having any specific expression pattern with regards to the genes in the claims. Indeed, there are various types of progenitor and stem cells that would read on “skeletal myogenic progenitor cells” and each type of progenitor cell is likely to have different expression levels of myogenic genes in the claims. Therefore since  “skeletal myogenic progenitor cells” do not limit to one specific known cell type, for example at what stage during a pluripotent stem cell’s process of differentiation, it is unclear what control the expression levels are compared to.
Because claims 38-42 and 70-72 depend from indefinite claim 37 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered as they apply to these new grounds for rejection but they are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a natural product without significantly more. The claims are directed the judicial exception of a product of naturally occurring cells. While the claims recite that the product-by-process limitation wherein the cells are produced according to the method claim 37, the method of claim 37 produces a skeletal myogenic progenitor cell which is a naturally occurring cell type. Furthermore, while the claims limit to the cells expressing one of several markers, these markers are inherently expressed by naturally occurring cells and therefore do not distinguish the claimed cells from naturally occurring cells. While the claims have been amended to recite that the cells are isolated non-naturally occurring, simply stating that the cells are not naturally occurring does not introduce any structural features to the claimed product of cells that distinguishes them from naturally occurring cells. Regarding the new limitation wherein the level of expression of myogenic genes is higher than a control population of cells, as discussed in the 112 rejection above this limitation is indefinite. The judicial exception is not integrated into a practical application because the claims do not recite any additional features and therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant alleges that the claimed cells are distinct from naturally occurring cells because of the limitation wherein the claimed cells have increased expression of specific genes 
Applicant cites to a recent publication from the inventors, wherein they found that injecting cells treated with givinostat caused regeneration of skeletal muscle cells compared to untreated myogenic progenitors. Applicant alleges this is evidence of a different phenotype compared to naturally occurring cells. However, the cells used in the experiments in the cited publication where not made only using the product-by-process limitation wherein the cells have been treated with givinostat, but rather the cells in the publication were made with a specific protocol of a several day treatment first with ROCK inhibitor Y-27632, followed by a glycogen synthase kinase 3 inhibitor CHIR99021, then with givinostat. Therefore the cells in the publication do not encompass every cells covered by claims 43 and 44 and thus do not distinguish the claimed cells from naturally occurring cells.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37-38, 41-44 and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87), Sakurai et al (U.S. PGPUB 2014/0370537) and Higuchi et al (2015, Laboratory Investigation, 95: 26–42; reference V).

Li does not teach the stem cells are non-transfected hiPSC or that the HDAC inhibitor is givinostat (claims 37 and 43-44). Li does not teach culturing the cells in serum free media comprising SB43152 (claims 41 and 42).
Regarding claim 37, Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways (see pages 79-87).
Regarding claims 37 and 43-44, Sakurai teaches that hiPSC can be induced along skeletal myogenic lineages (see paragraphs [0004]-[0005] and [0009]). Regarding claims 41-42, Sakurai teaches that the cells can by cultured with a serum substitute and that the addition of SB43152 can further differentiate the cells along the skeletal myogenic lineage (see paragraph [0009] and [0094]).

It would have been obvious to combine Li and Consalvi to use the HDAC inhibitor givinostat in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using the HDAC inhibitor givinostat in Li’s method because Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. The skilled artisan would have been motivated to use the HDAC inhibitor givinostat in Li’s method because Li establishes that HDAC inhibitors can be used to promote skeletal muscle differentiation pathways and Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways.
It would have been obvious to combine Li and Sakurai to use non-transfected hiPSC and Sakurai’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using non-transfected hiPSC and Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways and Higuchi teaches that hiPSC can be made without the use of transfection. The skilled artisan would have been motivated to use non-transfected hiPSC and Sakurai’s culture conditions in Li’s method because Sakurai teaches that hiPSCs and serum-free conditions comprising SB43152 can be used to differentiate cells towards skeletal myogenic pathways.
Regarding claim 38, while Li teaches using 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage, Li does not teach the number of cells. However, the amount of the HDAC inhibitor to induce differentiation along a myogenic lineage is result effective as Li establishes the HDAC inhibitor drives differentiation along a myogenic lineage.
Regarding the expression pattern of the cells in claims 37, 43-44 and 70-72, the expression pattern is the result of the method steps. Since all of the method steps are taught by 
Regarding claims 43 and 44, since the method of making the cells in claim 37 is obvious over the cited references, the product produced by the method is also obvious.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2014, Scientific Reports 4(7207): 1-4) in view of Consalvi et al (2013, Molecular Medicine, 19:79-87), Sakurai et al (U.S. PGPUB 2014/0370537) and Higuchi et al (2015, Laboratory Investigation, 95: 26–42) as applied to claims 37-38, 41-44 and 70-72 above, and further in view of Engler et al (U.S. PGPUB 2007/0190646).
	The teaching of Li in view of Consalvi and Sakurai are discussed and relied upon above.
	Li view of Consalvi and Sakurai do not teach further culturing the cells with Y27632.
	Regarding claims 39 and 40, Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts (see paragraph [0062]). 
It would have been obvious to combine Li and Engler to use Engler’s culture conditions in Li’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Engler’s culture conditions in Li’s method because Engler teaches that said conditions comprising Y27632 can be used to differentiate cells towards myogenic pathways. The skilled artisan would have been motivated to use Y27632 in Li’s method because Engler teaches culturing the stem cells with Y27632 in methods of differentiating stem cells into myoblasts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Li achieved greater success using the HDAC inhibitor in combination with retinoic acid, and applicant concludes that Li teaches away from the use of a HDAC inhibitor alone. However, the claims are not limited to a method of using a HDAC inhibitor alone, but instead are open to other factors also being included. Indeed, several of the dependent claims limit to the inclusion of other factors with the HDAC inhibitor. Furthermore, as even the applicant highlights, Li does teach that the HDAC inhibitor alone did also result in some differentiation. Therefore Li does render obvious the use of an HDAC inhibitor, with or without retinoic acid.
Applicant highlights that the structure of Li’s HDAC inhibitor is very different from the structure of the TGF-beta type-I inhibitor SB43152, and therefore that they should not be considered equivalents. The examiner agrees that these compounds are different. The rejection above does not state that they could or should be substituted for one another. As stated above, the rejection is over the obviousness to use the HDAC inhibitor givinostat in Li’s method because Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. The rejection also states that it is obvious to also include SB43152 because Sakurai teaches it also can differentiate cells towards skeletal myogenic pathways.
Applicant highlights that Consalvi does not teach using the HDAC inhibitor givinostat in vitro. However, again, it is the primary reference Li that is relied upon for the teaching of using an HDAC inhibitor in Li’s in vitro method. The Consalvi reference was relied upon for the obviousness to use givinostat as the HDAC inhibitor in Li’s method since Consalvi teaches that the HDAC inhibitor givinostat can drive cells towards skeletal myogenic pathways. 
 Applicant highlights that Sakurai teaches promoting myogenic differentiation by transfecting the iPSCs whereas the claimed method uses the HDAC inhibitor givinostat to drive 
Applicant highlights that Sakurai teaches including serum in one of the examples, and applicant concludes that there is no teaching or motivation to use serum free culture conditions. However, as stated above, Sakurai specifically teaches that the cells can by cultured with a serum substitute instead of serum. Therefore it remains obvious to use serum free culture conditions. 
Applicant alleges that there is no motivation to use the method to obtain cells with the claimed expression pattern. However, as stated above, since all of the method steps are taught by the references, the cells produced by said method would necessarily have the claimed expression pattern. The limitations regarding the resulting expression pattern do not introduce any additionally active steps, but merely limit to the outcome of the claimed method steps. It is also again noted that the limitation of the control population is indefinite. 
Applicant alleges that none of the references teach the concentration of givinostat. However, as discussed above, while Li teaches using 500 nM of the HDAC inhibitor to induce differentiation along a myogenic lineage, Li does not teach the number of cells. However, the amount of the HDAC inhibitor to induce differentiation along a myogenic lineage is result effective as Li establishes the HDAC inhibitor drives differentiation along a myogenic lineage.
Applicant highlights that the secondary reference Engler teaches that treatment of cells with Y27632 alone did not drive up the expression of MyoD. However, the claims are not limited to treatment of cells with Y27632 alone to drive up the expression of MyoD. Dependent claims 39 and 40 limit to the inclusion of Y27632, and these claims depend from independent claim 37 which limits to the inclusion of the HDAC inhibitor givinostat. Since Li teaches that HDAC inhibitors can drive the myogenic differentiation of stem cells, and since Consalvi teaches that 
Applicant highlights that the secondary reference Engler does not teach serum free culture. However, this limitation is obvious over the Sakurai reference for the reasons stated above. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653